Case 1:18-cv-00031-MFU-PMS Document 71-7 Filed 04/24/19 Page 1of4 Pageid#: 951

EXHIBIT 7
Case 1:18-cv-00031-MFU-PMS Document 71-7 Filed 04/24/19 Page 2 o0f4 Pageid#: 952

Terry Grimes

 

 

 

a ae
From: Hardy, Ryan S. <RHardy@oag.state.va.us>
Sent: Friday, March 15, 2019 4:38 PM
To: Brittany Haddox; Terry Grimes
Ce: Kincer Jr, E. Lewis
Subject: Carmack v. Commonwealth
Counsel,

Please see the link to access Defendants’ supplemental production of documents. | will follow up with a final ROG/RFP
response.

https://oag.sharefile.com/d-s49d85a0edf44c1c8
Regards,

Ryan S. Hardy

Assistant Attorney General
Office of the Attorney General
202 North 9th Street

Richmond, Virginia 23219

(804) 786-0969 Office
RHardy@oag.state.va.us

http:/Awww.ag. Virginia.gov

 

 

This electronic communication may contain confidential or privileged information for an intended recipient. If you are not
the intended recipient or received this email in error, please notify the sender immediately by return email and delete this
email without disclosing, duplicating or otherwise transmitting the contents, including all attachments.
Case 1:18-cv-00031-MFU-PMS Document 71-7 Filed 04/24/19 Page 3o0f4 Pageid#: 953

Terry Grimes

 

 

a

From: Hardy, Ryan S. <RHardy@oag.state.va.us>
Sent: Friday, March 15, 2019 4:38 PM

To: Brittany Haddox; Terry Grimes

Ce: Kincer Jr, E. Lewis

Subject: Carmack v. Commonwealth

Counsel,

Please see the link to access Defendants’ supplemental production of documents. | will follow up with a final ROG/RFP
response.

https://oag.sharefile.com/d-s49d85a0edf44c1c8
Regards,

Ryan S. Hardy

Assistant Attorney General
Office of the Attorney General
202 North 9th Street

Richmond, Virginia 23219

(804) 786-0969 Office
RHardy@oag.state.va.us

http: /Mwww. ag. virginia. gov

 

 

This electronic communication may contain confidential or privileged information for an intended recipient. If you are not
the intended recipient or received this email in error, please notify the sender immediately by return email and delete this
email without disclosing, duplicating or otherwise transmitting the contents, including all attachments.
Case 1:18-cv-00031-MFU-PMS

Document 71-7 Filed 04/24/19 Page 4of4 Pageid#: 954

 

Fie Fir Favatiter Tonle Help
Jy + BB UL om + Pager Seteiye Toots Ge ai Wl

Commaaeecti of hopne
bie of tia ims iy Gomennt

BATES No. 23427-23493...

aM

GATES No, 23591-23602...

 

BATES No, 25783-25983...

ANG

 

 

BATES No. 23603-24741...

2A

BATES No. 23548-23579...

 

 

BATES No, 24742-25153...

ae

BATES No, 23580-23590.

 

BATES No. 25154.25782....

4 np.

 
